     Case 2:20-cv-07514-JAK-AS Document 1 Filed 08/19/20 Page 1 of 9 Page ID #:1




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3   21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
 4   Phone: 323-306-4234
 5   Fax: 866-633-0228
     tfriedman@toddflaw.com
 6
     abacon@toddflaw.com
 7
     Attorneys for Plaintiff
 8
                        UNITED STATES DISTRICT COURT
 9
                       CENTRAL DISTRICT OF CALIFORNIA
10
11   TERRY FABRICANT, individually )               Case No.
     and on behalf of all others similarly
                                   )
12   situated,                     )               CLASS ACTION
13                                 )
     Plaintiff,                    )               COMPLAINT FOR VIOLATIONS
14
                                   )               OF:
15          vs.                    )
16                                 )               1. Negligent Violations of the
     GIOSTAR LABS, INC., D/B/A     )                  Telephone Consumer Protection
17   FUNDING MERCHANT GROUP;       )                  Act [47 U.S.C. §227(b)]
18   JARRETT GOLDSTEIN; and DOES 1 )               2. Willful Violations of the Telephone
     through 10, inclusive,        )                  Consumer Protection Act [47
19
                                   )                  U.S.C. §227(b)]
20   Defendant.                    )
                                   )               DEMAND FOR JURY TRIAL
21
           Plaintiff TERRY FABRICANT (“Plaintiff”), individually and on behalf of
22
     all others similarly situated, alleges the following upon information and belief
23
     based upon personal knowledge:
24
                                NATURE OF THE CASE
25
           1.     Plaintiff brings this action individually and on behalf of all others
26
     similarly situated seeking damages and any other available legal or equitable
27
     remedies resulting from the illegal actions of Defendants GIOSTAR LABS, INC.,
28



                                CLASS ACTION COMPLAINT
                                             -1-
     Case 2:20-cv-07514-JAK-AS Document 1 Filed 08/19/20 Page 2 of 9 Page ID #:2




 1   D/B/A FUNDING MERCHANT GROUP and JARRETT GOLDSTEIN
 2   (hereinafter collectively referred to as “Defendants”), in negligently, knowingly,
 3   and/or willfully contacting Plaintiff on Plaintiff’s cellular telephone in violation of
 4   the Telephone Consumer Protection Act, 47. U.S.C. § 227 et seq. (“TCPA”) and
 5   related regulations, thereby invading Plaintiff’s privacy.
 6                              JURISDICTION & VENUE
 7           2.   Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
 8   a California corporation with its principle place of business also in California, seeks
 9   relief on behalf of a Class, which will result in at least one class member belonging
10   to a different state than that of Defendant, a company incorporated and based in
11   New York State. Plaintiff also seeks up to $1,500.00 in damages for each call in
12   violation of the TCPA, which, when aggregated among a proposed class in the
13   thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
14   Therefore, both diversity jurisdiction and the damages threshold under the Class
15   Action Fairness Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
16           3.   Venue is proper in the United States District Court for the Central
17   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendant does
18   business within the State of California and Plaintiff resides within the County of
19   Los Angeles.
20                                        PARTIES
21           4.   Plaintiff TERRY FABRICANT is an individual living in California
22   and is a “person” as defined by 47 U.S.C. § 153 (39).
23           5.   Defendant, GIOSTAR LABS, INC., D/B/A FUNDING MERCHANT
24   GROUP (hereinafter “GIOSTAR”), is a lender providing business loans, lines of
25   credit and other financial products, and is a “person” as defined by 47 U.S.C. § 153
26   (39).
27           6.   Defendant, JARRETT GOLDSTEIN (hereinafter “GOLDSTEIN”), is
28   an individual who at all relevant times was the president, chief executive officer


                                 CLASS ACTION COMPLAINT
                                               -2-
     Case 2:20-cv-07514-JAK-AS Document 1 Filed 08/19/20 Page 3 of 9 Page ID #:3




 1   (“CEO”), and owner of Defendant FUNDING MERCHANT GROUP, a d/b/a of
 2   GIOSTAR. As owner of FUNDING MERCHANT GROUP, Defendant
 3   GOLDSTEIN was responsible for the overall success of the company. Defendant
 4   GOLDSTEIN materially participated in selling and marketing business loans by
 5   occupying a position of critical importance to FUNDING MERCHANT GROUP’s
 6   business. As the founding partner and CEO of FUNDING MERCHANT GROUP,
 7   Defendant GOLDSTEIN is liable for the nefarious conduct engaged in by
 8   FUNDING MERCHANT GROUP and its agents acting on FUNDING
 9   MERCHANT GROUP’s behalf. Defendant GOLDSTEIN continued to play a key
10   role in maintaining and expanding FUNDING MERCHANT GROUP’s activities
11   throughout the time in question
12         7.     The above named Defendant, and its subsidiaries and agents, are
13   collectively referred to as “Defendants.” The true names and capacities of the
14   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
15   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
16   names. Each of the Defendants designated herein as a DOE is legally responsible
17   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
18   Complaint to reflect the true names and capacities of the DOE Defendants when
19   such identities become known.
20         8.     Plaintiff is informed and believes that at all relevant times, each and
21   every Defendant was acting as an agent and/or employee of each of the other
22   Defendants and was acting within the course and scope of said agency and/or
23   employment with the full knowledge and consent of each of the other Defendants.
24   Plaintiff is informed and believes that each of the acts and/or omissions complained
25   of herein was made known to, and ratified by, each of the other Defendants.
26                             FACTUAL ALLEGATIONS
27         9.     Beginning in or around February of 2020, Defendants contacted
28   Plaintiff on Plaintiff’s cellular telephone numbers ending in -1083 in an attempt to


                                CLASS ACTION COMPLAINT
                                              -3-
     Case 2:20-cv-07514-JAK-AS Document 1 Filed 08/19/20 Page 4 of 9 Page ID #:4




 1   solicit Plaintiff to purchase Defendants’ services.
 2         10.    Defendants used an “automatic telephone dialing system” as defined
 3   by 47 U.S.C. § 227(a)(1) to place its calls to Plaintiff seeking to solicit its services.
 4         11.    Defendants contacted or attempted to contact Plaintiff from telephone
 5   numbers belonging to Defendants, including without limitation (917) 675 – 3304.
 6         12.    Defendants’ calls constituted calls that were not for emergency
 7   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
 8         13.    Defendants’ calls were placed to telephone number assigned to a
 9   cellular telephone service for which Plaintiff incurs a charge for incoming calls
10   pursuant to 47 U.S.C. § 227(b)(1).
11         14.    During all relevant times, Defendants did not possess Plaintiff’s “prior
12   express consent” to receive calls using an automatic telephone dialing system or an
13   artificial or prerecorded voice on its cellular telephones pursuant to 47 U.S.C. §
14   227(b)(1)(A).
15         15.    Defendants placed multiple calls soliciting its business to Plaintiff on
16   its cellular telephones beginning in or around February of 2020.
17         16.    Such calls constitute solicitation calls pursuant to 47 C.F.R. §
18   64.1200(c)(2) as they were attempts to promote or sell Defendant’s services.
19                                CLASS ALLEGATIONS
20         17.    Plaintiff brings this action individually and on behalf of all others
21   similarly situated, as a member the class concerning the ATDS claim for no prior
22   express consent (hereafter “The Class”) is defined as follows:
23
                  All persons within the United States who received any
24                solicitation/telemarketing   telephone   calls    from
25                Defendants to said person’s cellular telephone made
                  through the use of any automatic telephone dialing
26
                  system or an artificial or prerecorded voice and such
27                person had not previously consented to receiving such
28
                  calls within the four years prior to the filing of this
                  Complaint

                                  CLASS ACTION COMPLAINT
                                                -4-
     Case 2:20-cv-07514-JAK-AS Document 1 Filed 08/19/20 Page 5 of 9 Page ID #:5




 1
 2
           18.    Plaintiff represents, and is a member of, The Class, consisting of all

 3
     persons within the United States who received any solicitation telephone calls from

 4
     Defendants to said person’s cellular telephone made through the use of any

 5
     automatic telephone dialing system or an artificial or prerecorded voice and such

 6
     person had not previously not provided their cellular telephone number to

 7
     Defendants within the four years prior to the filing of this Complaint.

 8
           19.    Defendants, their employees and agents are excluded from The Class.

 9
     Plaintiff does not know the number of members in The Class, but believes the Class

10
     members number in the thousands, if not more. Thus, this matter should be

11
     certified as a Class Action to assist in the expeditious litigation of the matter.

12
           20.    The Class is so numerous that the individual joinder of all of its

13
     members is impractical. While the exact number and identities of The Class

14
     members are unknown to Plaintiff at this time and can only be ascertained through

15
     appropriate discovery, Plaintiff is informed and believes and thereon alleges that

16
     The Class includes thousands of members.            Plaintiff alleges that The Class

17
     members may be ascertained by the records maintained by Defendants.

18
           21.    Plaintiff and members of The Class were harmed by the acts of

19
     Defendants in at least the following ways: Defendants illegally contacted Plaintiff

20
     and The Class members via their cellular telephones thereby causing Plaintiff and

21
     The Class members to incur certain charges or reduced telephone time for which

22
     Plaintiff and The Class members had previously paid by having to retrieve or

23
     administer messages left by Defendants during those illegal calls, and invading the

24
     privacy of said Plaintiff and The Class members.

25
           22.    Common questions of fact and law exist as to all members of The

26
     Class which predominate over any questions affecting only individual members of

27
     The Class. These common legal and factual questions, which do not vary between

28
     ATDS Class members, and which may be determined without reference to the



                                 CLASS ACTION COMPLAINT
                                               -5-
     Case 2:20-cv-07514-JAK-AS Document 1 Filed 08/19/20 Page 6 of 9 Page ID #:6




 1   individual circumstances of any ATDS Class members, include, but are not limited
 2   to, the following:
 3                a.      Whether, within the four years prior to the filing of this
 4                        Complaint, Defendants made any telemarketing/solicitation
 5                        call (other than a call made for emergency purposes or made
 6                        with the prior express consent of the called party) to a ATDS
 7                        Class member using any automatic telephone dialing system or
 8                        any artificial or prerecorded voice to any telephone number
 9                        assigned to a cellular telephone service;
10                b.      Whether Plaintiff and The Class members were damaged
11                        thereby, and the extent of damages for such violation; and
12                c.      Whether Defendants and their agents should be enjoined from
13                        engaging in such conduct in the future.
14         23.    As a person that received numerous telemarketing/solicitation calls
15   from Defendants using an automatic telephone dialing system or an artificial or
16   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
17   claims that are typical of The Class.
18         24.    Plaintiff will fairly and adequately protect the interests of the members
19   of The Class. Plaintiff has retained attorneys experienced in the prosecution of
20   class actions.
21         25.    A class action is superior to other available methods of fair and
22   efficient adjudication of this controversy, since individual litigation of the claims
23   of all Class members is impracticable. Even if every Class member could afford
24   individual litigation, the court system could not. It would be unduly burdensome
25   to the courts in which individual litigation of numerous issues would proceed.
26   Individualized litigation would also present the potential for varying, inconsistent,
27   or contradictory judgments and would magnify the delay and expense to all parties
28   and to the court system resulting from multiple trials of the same complex factual


                                 CLASS ACTION COMPLAINT
                                               -6-
      Case 2:20-cv-07514-JAK-AS Document 1 Filed 08/19/20 Page 7 of 9 Page ID #:7




 1   issues. By contrast, the conduct of this action as a class action presents fewer
 2   management difficulties, conserves the resources of the parties and of the court
 3   system, and protects the rights of each Class member.
 4         26.    The prosecution of separate actions by individual Class members
 5   would create a risk of adjudications with respect to them that would, as a practical
 6   matter, be dispositive of the interests of the other Class members not parties to such
 7   adjudications or that would substantially impair or impede the ability of such non-
 8   party Class members to protect their interests.
 9         27.    Defendants have acted or refused to act in respects generally
10   applicable to The Class, thereby making appropriate final and injunctive relief with
11   regard to the members of the Class as a whole.
12                             FIRST CAUSE OF ACTION
13          Negligent Violations of the Telephone Consumer Protection Act
14                                      47 U.S.C. §227(b).
15                         On Behalf of Plaintiff and The Class
16         28.    Plaintiff repeats and incorporates by reference into this cause of action
17   the allegations set forth above.
18         29.    The foregoing acts and omissions of Defendants constitute numerous
19   and multiple negligent violations of the TCPA, including but not limited to each
20   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
21   47 U.S.C. § 227 (b)(1)(A).
22         30.    As a result of Defendants’ negligent violations of 47 U.S.C. § 227(b),
23   Plaintiff and the Class Members are entitled an award of $500.00 in statutory
24   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
25         31.    Plaintiff and The Class members are also entitled to and seek
26   injunctive relief prohibiting such conduct in the future.
27   ///
28   ///


                                  CLASS ACTION COMPLAINT
                                                -7-
      Case 2:20-cv-07514-JAK-AS Document 1 Filed 08/19/20 Page 8 of 9 Page ID #:8




 1                           SECOND CAUSE OF ACTION
 2    Knowing and/or Willful Violations of the Telephone Consumer Protection
 3                                            Act
 4                                      47 U.S.C. §227(b)
 5                         On Behalf of Plaintiff and The Class
 6         32.    Plaintiff repeats and incorporates by reference into this cause of action
 7   the allegations set forth above.
 8         33.    The foregoing acts and omissions of Defendants constitute numerous
 9   and multiple knowing and/or willful violations of the TCPA, including but not
10   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
11   and in particular 47 U.S.C. § 227 (b)(1)(A).
12         34.    As a result of Defendants’ knowing and/or willful violations of 47
13   U.S.C. § 227(b), Plaintiff and The Class members are entitled an award of
14   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
15   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
16         35.    Plaintiff and the Class members are also entitled to and seek injunctive
17   relief prohibiting such conduct in the future.
18                                PRAYER FOR RELIEF
19    WHEREFORE, Plaintiff requests judgment against Defendant for the following:
20                             FIRST CAUSE OF ACTION
21          Negligent Violations of the Telephone Consumer Protection Act
22                                      47 U.S.C. §227(b)
23               • As a result of Defendants’ negligent violations of 47 U.S.C.
24                §227(b)(1), Plaintiff and The Class members are entitled to and
25                request $500 in statutory damages, for each and every violation,
26                pursuant to 47 U.S.C. 227(b)(3)(B).
27               • Any and all other relief that the Court deems just and proper.
28   ///


                                 CLASS ACTION COMPLAINT
                                               -8-
     Case 2:20-cv-07514-JAK-AS Document 1 Filed 08/19/20 Page 9 of 9 Page ID #:9




 1                           SECOND CAUSE OF ACTION
 2    Knowing and/or Willful Violations of the Telephone Consumer Protection
 3                                            Act
 4                                    47 U.S.C. §227(b)
 5               • As a result of Defendants’ willful and/or knowing violations of 47
 6                U.S.C. §227(b)(1), Plaintiff and The Class members are entitled to
 7                and request treble damages, as provided by statute, up to $1,500, for
 8                each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
 9                U.S.C. §227(b)(3)(C).
10               • Any and all other relief that the Court deems just and proper.
11                                    JURY DEMAND
12         36.    Pursuant to the Seventh Amendment to the Constitution of the United
13   States of America, Plaintiff is entitled to, and demands, a trial by jury.
14
           Respectfully submitted this 19th day of August, 2020.
15
16                              LAW OFFICES OF TODD M. FRIEDMAN, P.C.
17
                                       By: /s/ Todd M. Friedman
18
                                           Todd M. Friedman
19                                         Law Offices of Todd M. Friedman
20
                                           Attorney for Plaintiff

21
22
23
24
25
26
27
28



                                 CLASS ACTION COMPLAINT
                                              -9-
